Title: To Benjamin Franklin from Francis Coffyn, 21 August 1782
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur
Dunkerque ce 21. aoust 1782.
J’ai l’honneur de vous ecrire la presente, laquelle vous sera remise par Mr. Samuel Mansfield, Capitaine au Service des Etats unis de L’amerique; Lequel a été pris dans le brigantin Rizing States et conduit a Pool en Angletterre, d’ou il s’est Sauvé des prisons, il est arrivé ici manquant d’argent, comme il désire Retourner en sa patrie, je lui ai fourni pour le compte de Votre Excellence une Somme de 72. l.t. pour l’aider a payer les frais de sa route.
J’ai l’honneur d’Etre tres respectueusement Monsieur Votre tres humble & tres obéissant Serviteur
F. Coffyn
 
Addressed: A Son Excellence / M. Bn franklin / Ministre plenipotentiaire des Etats unis / de L’amerique Septentrionale a la cour de / france / a Passi pres Paris
Notation: F Coffyn 21. Aout 1782.
